-Case 1:19-cv-00853-LMB-MSN Document 48 Filed 01/12/21 Page 1 of 1 PagelD# 312

THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

AIDA ELZAGALLY, ET AL., )
) Civ. No. 1:19-ev-0853-LMB-MSN
Plaintiffs, )
v. )
)
KHALIFA HIFTER, )
)
Defendant. )
}
ORDER

Upon the Motion of Duncan P. Levin and Edward J. Ungvarsky to Withdraw as Counsel
for Defendant Khalifa Hifter, and for good cause shown,

IT IS HEREBY ORDERED that the Motion is GRANTED and Duncan P. Levin and
Edward J. Ungvarsky are granted leave to withdraw as counsel in the above-referenced

proceeding pending before this Court.

Dated: jeoseer 1a Aw Is/ Fp

Leonie M. Brinkema
United States District Judge
